ELLETT, Justice
(concurring).
I concur in the opinion of Mr. Justice Callister but would like to answer the seemingly valid objections made by Justice Henriod.
In the first place, the only assignments of error made by the defendant were:
1. The trial court erred awarding judgment to the plaintiff notwithstanding the jury interrogatories and pursuant thereto making finding No. 4 of the Findings of Fact and conclusion No. 1 of the Conclusions of Law.
2. The trial court erred in refusing to give judgment for the defendant and against the plaintiff pursuant to the answers to special interrogatories as found by the jury.
No other errors are claimed by the defendant, and we should not consider any imaginary ones not claimed nor discussed. 5 Am.Jur.2d, Appeal and Error, § 654; Patton v. Evans, 92 Utah 524, 69 P.2d 969, 112 A.L.R. 589. We may be assured that if there were any other errors of merit, they would have been brought to our attention.
An appellate court ordinarily does not rule on matters not brought before it by counsel, and for a very good reason: The court needs the research of the lawyers to guide its decision and to avoid falling into error such, for example, as relying on a case which has been overruled or upon a statute which has been repealed or amended.
*117The fifth paragraph of the dissent is a classic example in claiming that the plaintiff has no standing in court since he did not foreclose the chattel mortgage which was given at the same time the note was signed. The cited statute (78-37-1, U.C.A. 1953) prior to 1965 did provide that mortgages on realty and chattels must be foreclosed before deficiency could be taken against the mortgagor; and had this statute been the law at the time this suit was brought, we can be sure it would have been raised and argued to us here. Plowever, the statute cited was amended by Chapter 172, Laws of Utah 1965, so as to delete the reference to personal property. Now the mortgagee need not foreclose a chattel mortgage before suing upon the note because the statute is not substantive law and affects only the remedy. The amendment was effective May 11, 1965, and would govern all cases filed since that date, although the contract may have been made prior thereto. See 59 C.J.S. Mortgages § 484 b; James v. Chapman, 50 Wyo. 210, 58 P.2d 439.
The dissent also makes the assertion that plaintiff had no standing to sue because “there is no evidence in the record that there was a true, binding assignment to that finance company by which the latter could transfer any rights in the note to anyone, for suit or otherwise.” On the back of the note in question appears, over the signature of the payee, the following language :
GUARANTEE BY SELLER
To induce System Finance Company of Champaign, Illinois, to purchase this installment note signed by Clark J. Obray and Aldus D. Chappell, in the amount of $5,173.92, the undersigned does hereby unconditionally guarantee to said Company, or any assignee, payment of all amounts specified in said note and covenants that in the event of any default of payment of any installment or performance of any requirement of said note to pay the full amount remaining unpaid, upon demand.
The liability of the undersigned shall not be affected by any settlement, extensions of time of payment or variations in terms of said note effected with the purchaser, by operation of law or otherwise.
(Sgd.) H. C. Bruce (Witness) (Sgd.) John Olsen (Guarantor)
Dated this 19th day of October, 1964.
Exhibit 2 is an assignment from the System Finance Company of Champaign, Illinois, and is in words and figures as follows:
*118ASSIGNMENT
KNOW ALL MEN BY THESE PRESENTS:
That SYSTEM FINANCE COMPANY OF CHAMPAIGN, ILLINOIS hereby assigns, transfers, sets over, and conveys to LLOYD OLSEN all its right, title, and interest in and to that certain Installment Note dated the 20th day of January, 1964, wherein Ciark J. Obray and Aldus D. Chappell, as partners of Logan, Utah, and individually, are Makers, and John P. Olsen is Payee.
Dated this 2nd day of February, 1966.
SYSTEM FINANCE COMPANY Attest: OF CHAMPAIGN, ILLINOIS
(Sgd.) Betty L. Lewis By (Sgd.) H. C. Bruce
John P. Olsen, the payee of the note, was at the trial and testified for his father, the plaintiff herein. He did not claim the plaintiff was not the owner for the purpose of suit, and for that matter neither did the defendant. In fact, at the beginning of the trial the parties stipulated as follows:
MR. HOGGAN (Counsel for Plaintiff) : May it be stipulated at this time: (1) That the promissory note sued upon by the plaintiff was executed by the defendant Chappell. (2) That the plaintiff Lloyd Olsen is the owner of the note for the purposes of suit. (3) That the note was assigned to the plaintiff for the purposes of suit only and that he paid nothing for it. (4) That the plaintiff’s complaint be amended as to the allegation in the complaint and the prayer to ask for the judgment of $4,523.92.
MR. PRESTON (Counsel for Defendant) : I’ll stipulate to the amendment of the complaint, stipulate to the fact of the execution of the note, that Mr. Olsen is. the assignee of the note, that the note was assigned to him for the purpose of bringing this suit, and that he paid no. consideration for the assignment of the note. In other words, I’ll stipulate to your stipulation.
This court has repeatedly held, contrary to the assertion of the dissent, that an assignment may be made for collection, and the assignee is the real party in interest. In the case of Lynch v. MacDonald, 12 Utah 2d 427, 367 P.2d 464, the defendant made the same contention asserted by Mr. Justice Henriod here. The court in disposing of this contention said at page 434 of the Utah Reports 367 P.2d at page 4681
*119The appellant, Dennis W. Lynch, by virtue of his assignment from Sierra Madre Oil Company, prosecuted this action in his name, and he was, as plaintiff, the real party in interest. Rule 17(a), Utah Rules of Civil Procedure. The general rule is that an assignee is the real party in interest. Moore’s Federal Practice, Vol. 3, p. 1339, #17.09; Perkes v. Utah Idaho Milk Co., 85 Utah 217, 39 P.2d 308; Nelson v. Smith, 107 Utah 382, 154 P.2d 634, 157 A.L.R. 512; Chesney v. District Court of Salt Lake County, 99 Utah 513, 108 P.2d 514; Campbell v. Peter, 108 Utah 565, 162 P.2d 754.
It will be noted that Mr. Justice Henriod concurred in that decision.
In the case of Campbell v. Peter, 108 Utah 565, 162 P.2d 754, the question was raised as to whether an assignee for collection only was the real party in interest. This court at page 567 of the Utah Reports, 162 P.2d at page 755, attempted to put an end to such contentions when it said:
We will not again go into the question of whether an assignee of a chose in action who holds merely for the purpose of collection is the “real party in interest.” We have repeatedly held that he is.
It seems to me the main opinion has correctly analyzed the claimed errors, and for that reason I concur therein.